Opinion issued November 4, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00579-CR
                            ———————————
            IN RE DERRICK DWAYNE LONGMYERS, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Derrick Dwayne Longmyers, incarcerated and proceeding pro se, has

filed a petition for a writ of mandamus asserting that the trial court has taken no

action on his request for “an examining trial prior to issuance of an indictment.”1




1
      The underlying case is The State of Texas v. Derrick Dwayne Longmyers, Cause No.
      21-CR-2264, in the 122nd District Court of Galveston County, Texas, the
      Honorable John Ellisor presiding.
Relator’s petition for writ of mandamus requests that this Court “cause the [t]rial

[c]ourt to honor, respond, and show cause why [relator] continues to be detained.”

      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.3

(listing required contents of mandamus petition), 52.7 (relator required to file record

with mandamus petition), 52.8; see also Walker v. Packer, 827 S.W.2d 833, 837

(Tex. 1992) (relator must provide mandamus record sufficient to establish right to

mandamus relief). All pending motions are dismissed as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2